            Case 2:21-cv-01270-AC Document 3 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CAMEO GARRETT,                                      No. 2:21-cv-1270 AC P
12                         Petitioner,
13             v.                                         ORDER
14    STATE OF CALIFORNIA,
15                         Respondent.
16

17            Petitioner, a county inmate proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a).

20   Petitioner will be provided the opportunity to either submit the appropriate affidavit in support of

21   a request to proceed in forma pauperis or submit the appropriate filing fee.

22            In accordance with the above, IT IS HEREBY ORDERED that:

23            1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

24   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

25   failure to comply with this order will result in a recommendation that this action be dismissed,

26   and

27   ////

28   ////
                                                          1
         Case 2:21-cv-01270-AC Document 3 Filed 07/26/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: July 26, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
